Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

$400,000,000

CREDIT AGREEMENT

among

CHENIERE SUBSIDIARY HOLDINGS, LLC,

As Borrower,

The Several Lenders

from Time to Time Parties Hereto,

and

THE BANK OF NEW YORK,

as Administrative Agent

Dated as of May 31, 2007

 

--------------------------------------------------------------------------------

 

PERRY PRINCIPALS INVESTMENTS LLC   CREDIT SUISSE SECURITIES (USA) LLC

Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Section

  1.    DEFINITIONS    1   1.1.    Defined Terms    1   1.2.    Other
Definitional Provisions    11

Section

  2.    AMOUNT AND TERMS OF COMMITMENTS    12   2.1.    Commitments    12   2.2.
   Procedure for Borrowing    12   2.3.    Repayment of Loans    12

Section

  3.    GENERAL PROVISIONS APPLICABLE TO LOANS    12   3.1.    Optional
Prepayments    12   3.2.    Mandatory Prepayments and Commitment Reductions   
13   3.3.    Interest Rates and Payment Dates    14   3.4.    Fees; Computation
of Interest and Fees    14   3.5.    Pro Rata Treatment and Payments    15  
3.6.    Taxes    16   3.7.    Change of Lending Office    18   3.8.   
Replacement of Lenders    18   3.9.    Evidence of Debt    18

Section

  4.    REPRESENTATIONS AND WARRANTIES    19   4.1.    Corporate Existence;
Compliance with Law    19   4.2.    Power; Authorization; Enforceable
Obligations    19   4.3.    No Legal Bar    19   4.4.    Litigation    20   4.5.
   No Default    20   4.6.    Ownership of Property; Liens    20   4.7.   
Intellectual Property    20   4.8.    Taxes    20   4.9.    Federal Regulations
   20   4.10.    ERISA    21   4.11.    Investment Company Act; Other
Regulations    21   4.12.    Subsidiaries    21   4.13.    Use of Proceeds    21
  4.14.    Accuracy of Information, etc.    21   4.15.    Solvency; Indebtedness
   22   4.16.    Security Documents    22   4.17.    No Material Adverse Change
   22   4.18.    Approvals    22   4.19.    Rating    22

Section

  5.    CONDITIONS PRECEDENT    22   5.1    Conditions Precedent    22

 

i



--------------------------------------------------------------------------------

Section   6.    AFFIRMATIVE COVENANTS    25   6.1.    Certificates; Other
Information    25   6.2.    [Reserved].    25   6.3.    Maintenance of
Existence; Compliance    25   6.4.    Inspection of Property; Books and Records;
Discussions    25   6.5.    Notices    25   6.6.    Further Assurances    27  
6.7.    Security Interests    27 Section   7.    NEGATIVE COVENANTS    27
Section   8.    EVENTS OF DEFAULT    27 Section   9.    THE AGENTs    30   9.1.
   Appointment    30   9.2.    Delegation of Duties    31   9.3.    Exculpatory
Provisions    31   9.4.    Reliance by Administrative Agent    31   9.5.   
Notice of Default    32   9.6.    Non-Reliance on Agents and Other Lenders    32
  9.7.    Indemnification    32   9.8.    The Agents in Their Individual
Capacity    33   9.9.    Successor Administrative Agent    33   9.10.    Cure of
Crest Remedy Instruction    33   9.11.    Conflicts    34   9.12.    Agents
Generally    34 Section   10.    MISCELLANEOUS    34   10.1.    Amendments and
Waivers    34   10.2.    Notices    35   10.3.    No Waiver; Cumulative Remedies
   36   10.4.    Survival of Representations and Warranties    36   10.5.   
Payment of Expenses and Taxes    37   10.6.    Successors and Assigns;
Participations and Assignments    38   10.7.    Adjustments; Set-off    41  
10.8.    Counterparts    41   10.9.    Severability    41   10.10.   
Integration    41   10.11.    GOVERNING LAW    42   10.12.    Submission To
Jurisdiction; Waivers    42   10.13.    Acknowledgments    42   10.14.   
Releases of Guarantees and Liens    43   10.15.    WAIVERS OF JURY TRIAL    43  
10.16.    Delivery of Addenda    43

 

ii



--------------------------------------------------------------------------------

SCHEDULES  

1

  Existing Indebtedness

2

  CLH Subsidiaries

3

  Recordings and Filings EXHIBITS:  

A

  Form of Addendum

B

  Form of Assignment and Assumption

C

  Form of Compliance Certificate

D

  Form of Guarantee and Pledge Agreement

E

  Form of Exemption Certificate

F

  Form of Closing Certificate

G

  Form of Legal Opinion of Andrews Kurth LLP, counsel to the Borrower

 

-iii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 31, 2007, among CHENIERE SUBSIDIARY HOLDINGS,
LLC, a limited liability company organized under the laws of Delaware (the
“Borrower”), and PERRY PRINCIPALS INVESTMENTS LLC (“Perry”) as Joint Lead
Arranger and Joint Bookrunner (in such capacity, a “Lead Arranger”), the several
Lenders from time to time party to this Agreement (the “Lenders”), including,
and THE BANK OF NEW YORK, as administrative agent (in such capacity, the
“Administrative Agent”).

WITNESSETH:

WHEREAS, the Lenders are willing to extend credit to the Borrower on the terms
and subject to the conditions set forth herein;

NOW, THEREFORE the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Addendum”: an instrument, substantially in the form of Exhibit A, by which a
Lender becomes a party to this Agreement as of the Closing Date.

“Administrative Agent”: as defined in the recitals to this Agreement.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise, excluding in the
case of Parent and its Subsidiaries the Administrative Agent, the Lenders and
their Affiliates other than Parent and its Subsidiaries.

“Agents”: the collective reference to the Lead Arrangers and the Administrative
Agent.

“Agreement”: this Credit Agreement.

“Approved Fund”: as defined in Section 10.6.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

“Assumption Agreement”: means one or more agreements for the assumption and
adoption by the Loan Parties of certain obligations under the Settlement
Agreement.



--------------------------------------------------------------------------------

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Houston, Texas are authorized or required
by law to close.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria

 

2



--------------------------------------------------------------------------------

set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

“CFG” means Cheniere FLNG-GP, LLC, a Delaware limited liability company.

“Change of Control”: the occurrence of any of the following: (i) the direct or
indirect Disposition, in one transaction or a series of related transactions, of
all or substantially all of the properties or assets of the Borrower or the
Parent to any “person” (as that term is used in Section 13(d) of the Exchange
Act); (ii) the adoption of a plan relating to the liquidation or dissolution of
the Borrower or the Parent; (iii) the consummation of any transaction
(including, without limitation, any merger or consolidation), the result of
which is that any “person” (as defined above), becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Parent,
measured by voting power rather than number of shares or (iv) the Parent shall
cease to hold directly or indirectly more than 100% of the Capital Stock of the
Borrower.

“CLH”: Cheniere LNG Holdings, LLC, a Delaware limited liability company.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Loan to the Borrower hereunder in a principal amount not to exceed the amount
set forth under the heading “Commitment” under such Lender’s name on such
Lender’s Addendum. The original aggregate amount of the Commitments is
$400,000,000.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this

 

3



--------------------------------------------------------------------------------

Agreement with respect to its Conduit Lender, and provided, further, that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
Section Section 6 or 10.5 than the designating Lender would have been entitled
to receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“CQP”: Cheniere Energy Partners, L.P., a Delaware limited partnership.

“CQP-GP”: Cheniere Energy Partners GP, LLC.

“Crest”: Crest Investment Company, a Texas corporation.

“Crest Cheniere Indemnity”: that certain Indemnification Agreement, dated May 9,
2005, executed by Parent relating to the Settlement Agreement.

“Crest Obligations”: all obligations of the Loan Parties in favor of Crest under
the Crest Settlement Documents.

“Crest Remedy Instruction”: any instruction by Crest to the Administrative Agent
in writing to exercise remedies under the Guarantee and Pledge Agreement as a
result of a Grantor’s failure to make a specified payment due and payable and
unpaid in accordance with the express terms of the Crest Obligations after
written demand by Crest. Any such Crest Remedy Instruction delivered to the
Administrative Agent must state that it is a “Crest Remedy Instruction” as
defined in this Agreement or otherwise clearly indicate to the satisfaction of
the Administrative Agent that it is to be treated as a Crest Remedy Instruction.

“Crest Settlement Documents”: (a) the Settlement Agreement, (b) the Assumption
Agreement, (c) the Crest Cheniere Indemnity and (d) any and all other agreements
and documents heretofore or hereafter entered into by any subsidiary of Cheniere
pursuant to Section 1.07 of the Settlement Agreement.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or safety, the
environment or natural resources.

 

4



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to CLH and its Subsidiaries.

“Guarantee and Pledge Agreement”: the Guarantee and Pledge Agreement to be
executed and delivered by Borrower, the Parent, CLH and the Grantors (as defined
therein), substantially in the form of Exhibit D.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee

 

5



--------------------------------------------------------------------------------

Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to the Parent and CLH.

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 6.5 of the Guarantee and Pledge Agreement and
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

6



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under
United States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) the last day of each March, June, September and
December to occur while such Loan is outstanding and the final maturity date of
such Loan and (b) as to any Loan, the date of any repayment or prepayment made
in respect thereof.

“Lead Arranger”: each of Perry and Credit Suisse Securities (USA) LLC, in its
capacity as Joint Lead Arranger and Joint Bookrunner.

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement and the Security Documents.

“Loan Parties”: Borrower, Parent, CLH and CFG.

“Loan Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate Commitments (or, at any
time after the Closing Date, the percentage which the aggregate principal amount
of such Lender’s Loans then outstanding constitutes of the aggregate principal
amount of the Loans then outstanding).

“Material Adverse Effect”: a material adverse effect, on (a) the business,
operations, property, condition (financial or otherwise), or prospects of either
of Parent or CLH, in each case together with its Subsidiaries taken as a whole,
or (b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: in connection with any Disposition of any portion of the
Collateral, the proceeds thereof in the form of cash and Cash Equivalents
(including any such

 

7



--------------------------------------------------------------------------------

proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Disposition of Collateral, net
of attorneys’ fees, accountants’ fees, investment banking fees, amounts required
to be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Disposition of
Collateral (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
the reasonably estimated tax obligation of any direct or indirect holder of such
Collateral for income, gains, franchise or similar taxes imposed on or measured
by overall net income or gross receipts or in lieu of net income taxes as a
result of any income or gain in connection with such Disposition of Collateral.

“Non-Excluded Taxes”: as defined in Section 3.6(a).

“Non-Recurring Distribution”: Any cash distribution paid by CQP or Freeport LNG
Development, L.P. to unitholders of record other than a Regular Distribution
(including, for the avoidance of doubt, any such distribution that is in excess
of or in addition to the then applicable Regular Distribution), but in any event
not including any Tax Distribution Amount.

“Non-U.S. Lender”: as defined in Section 3.6(e).

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to any Agent
or to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: Cheniere Energy, Inc., a Delaware corporation.

“Participant”: as defined in Section 10.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Act”: the Pension Protection Act of 2006, as it presently exists or as
it may be amended from time to time.

 

8



--------------------------------------------------------------------------------

“Permit”: any permit, approval, authorization, license, variance or permission
required from a Governmental Authority under an applicable Requirement of Law.

“Perry”: as defined in the preamble to this Agreement.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Register”: as defined in Section 10.6(b).

“Regular Distribution”: at any time (a) with respect to distributions from CQP,
the then regular quarterly per unit cash distribution from CQP’s Available Cash
(as defined in CQP’s agreement of limited partnership as in effect on the date
hereof) declared by the board of directors of CQP-GP and paid by CQP to
unitholders of record or (b) with respect to distributions from Freeport LNG
Development, L.P., the amount determined by the Board of Managers of the
Borrower to represent a regular cash distribution.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders (other than Parent and its
Subsidiaries) of more than 50% of (a) until the Closing Date, the Commitments
then in effect and (b) thereafter, the aggregate unpaid principal amount of the
Loans then outstanding.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

9



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Borrower, but in any event, with respect to
financial matters, the chief financial officer or treasurer of the Borrower.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Documents”: the collective reference to the Guarantee and Pledge
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Settlement Agreement”: that certain Settlement and Purchase Agreement, dated as
of June 14, 2001, by and among Parent, Cheniere FLNG, L.P., Crest, Crest Energy,
L.L.C., and Freeport LNG Terminal, LLC.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Subsidiary”: means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

10



--------------------------------------------------------------------------------

“Tax Distribution Amount”: means for any applicable annual tax reporting period,
the reasonably estimated any tax obligation of any direct or indirect holder of
Capital Stock of CQP or Freeport LNG Development, L.P. for income, gains,
franchise or similar taxes imposed on or measured by overall net income or gross
receipts or in lieu of net income taxes as a result of any income or gain, in
each case of CQP and its Subsidiaries or Freeport LNG Development, L.P. and its
Subsidiaries, as applicable. The tax obligation shall be determined on a
separate company basis computed using the maximum applicable federal and state
tax rates (currently a total rate of 40% consisting of the maximum corporate
federal income tax rate of 35% and a state income and gross receipts tax rate of
5%). However, in no case may the aggregate Tax Distribution Amounts for any
annual tax reporting period exceed Parent’s consolidated federal and state tax
liability for such annual tax reporting period.

“Transferee”: any Assignee or Participant.

“United States”: the United States of America.

“Voting Stock”: of any specified Person as of any date means the Capital Stock
of such Person that is at the time entitled to vote in the election of the Board
of Directors (or governing body) of such Person.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations (other than the Crest Settlement Documents and the Crest
Obligations) shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

11



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
the Borrower notifies the Administrative Agent that such Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1. Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (a “Loan”) to the Borrower on the Closing
Date in an amount not to exceed the amount of the Commitment of such Lender.

2.2. Procedure for Borrowing. The Borrower shall give the Administrative Agent
irrevocable notice requesting that the Lenders make the Loans on the Closing
Date and specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Lender thereof. Not later than
12:00 Noon, New York City time, on the Closing Date each Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Loan to be made by such Lender. The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders in immediately available
funds.

2.3. Repayment of Loans. The Loan of each Lender shall mature on May 31, 2012.

SECTION 3. GENERAL PROVISIONS APPLICABLE TO LOANS

3.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, upon one Business Day’s irrevocable
notice delivered to the Administrative Agent, which notice shall specify the
date and amount of prepayment. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given (i) at any time on or prior to the first anniversary of the
Closing Date, an amount equal to 103% of the principal amount specified in the
notice shall be payable on the date specified therein, (ii) at any time after
the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date, an amount equal to 102% of the principal amount
specified in the notice shall be payable on the date specified therein; (iii) at
any time after the second anniversary of the Closing Date and on or prior to the
third anniversary of the Closing Date, an amount equal to 101% of the principal
amount specified in the notice shall be payable on the date specified therein
and (iv) at any time thereafter, an amount equal to

 

12



--------------------------------------------------------------------------------

100% of the principal amount specified in the notice shall be payable on the
date specified therein, in each case together with accrued interest to such date
on the amount prepaid. Partial prepayments shall be in a minimum aggregate
principal amount of $5,000,000 and increments of $1,000,000. Amounts to be
applied in connection with prepayments made pursuant to this Section 3.1 shall
be applied pro rata among the Loans.

3.2. Mandatory Prepayments and Commitment Reductions. (a) If on any date prior
to such date as the Loans and the other obligations under the Loan Documents
then due and payable shall have been paid in full:

(i) any Group Member shall receive Net Cash Proceeds from Disposition of any
portion of the Collateral,

(ii) the Borrower shall receive as the direct or indirect holder of any portion
of the Collateral, any Non-Recurring Distribution, or

(iii) the Borrower or any of its Affiliates (other than CQP, Subsidiaries of
CQP, Freeport LNG Development, L.P. and Subsidiaries of Freeport LNG
Development, L.P.) shall receive any amounts lent or otherwise distributed
outside the ordinary course of business from CQP, a Subsidiary of CQP, Freeport
LNG Development, L.P. or a Subsidiary of Freeport LNG Development, L.P. (any
such amount received as described in clause (i), (ii) or (iii) of this
Section 3.2(a), a “Prepayment Offer Amount”),

the Borrower shall notify the Administrative Agent of the receipt of the
applicable Prepayment Offer Amount within one Business Day after each date on
which all such Prepayment Offer Amounts received exceed $20,000,000 in the
aggregate and offer in such notice to prepay the Loans having an aggregate
principal amount equal to the aggregate amount of the Prepayment Offer Amounts
as set forth in Section 3.2(b); provided that the Borrower shall deposit such
Prepayment Offer Amounts in a collateral account (subject to documentation in
form and substance satisfactory to the Administrative Agent) one Business Day
after the date on which such amounts are received until such amounts shall
aggregate in excess of $20,000,000 and so be required to be offered. The
Administrative Agent shall forthwith transmit any such offer of prepayment to
the Lenders. Each Lender deciding to receive its pro rata share of any amount so
offered shall so notify the Administrative Agent within five (5) Business Days
of its receipt of notice thereof. If any Lender declines to accept such offer of
prepayment, then the amount of the Loans of each accepting Lender to be prepaid
shall be increased to a portion of the Prepayment Offer Amount in proportion to
its pro rata share of the Loans of all Lenders accepting such offer. The
Administrative Agent shall forthwith transmit any such acceptances to the
Borrower, and the Borrower shall make any such prepayments within one
(1) Business Day of its receipt of notice thereof from the Administrative Agent.
For avoidance of doubt, the $20,000,000 threshold shall apply anew after each
making of prepayment offers. The Borrower shall be free to retain, use or apply,
for any purpose not otherwise prohibited hereunder, any funds not so required to
be deposited in a collateral account or to make prepayments.

(b) Amounts to be applied in connection with prepayments made pursuant to
paragraph (a) of this Section 3.2 shall be applied, pro rata such that if any
mandatory prepayment notice is given (i) at any time on or prior to the first
anniversary of the Closing Date, an amount

 

13



--------------------------------------------------------------------------------

equal to 103% of the principal amount specified in the notice shall be payable
on the date specified therein, (ii) at any time after the first anniversary of
the Closing Date but on or prior to the second anniversary of the Closing Date,
an amount equal to 102% of the principal amount specified in the notice shall be
payable on the date specified therein; (iii) at any time after the second
anniversary of the Closing Date and on or prior to the third anniversary of the
Closing Date, an amount equal to 101% of the principal amount specified in the
notice shall be payable on the date specified therein; and (iv) at any time
thereafter, an amount equal to 100% of the principal amount specified in the
notice shall be payable on the date specified therein, in each case together
with accrued interest to such date on the amount prepaid.

(c) (i) No later than three Business Days after the occurrence of a Change of
Control, the Borrower shall offer to each Lender (by delivery of a prepayment
offer to the Administrative Agent) to prepay all (but not part) of its
outstanding Loans in accordance with this paragraph. The prepayment offer shall
be irrevocable and shall state: (i) the proposed date of such prepayment (which
date shall be no earlier than five Business Days and no later than 30 Business
Days from the date of the applicable Change of Control); (ii) the prepayment
price (which, with respect to each Lender, shall be calculated as the sum of
101% of the aggregate principal amount of the outstanding Loans made by such
Lender, and all accrued interest on the principal amount being prepaid);
(iii) that each Lender that accepts such prepayment offer must accept such offer
with respect to all (but not part) of its Loans; (iv) that each Lender must
accept such offer by delivering notice of such acceptance to the Administrative
Agent within 30 days after the date the Borrower makes its offer to such Lender
(the “Offer Period”); and (v) in reasonable detail, the nature of the applicable
Change of Control and the projected impact of such Change of Control on the
operations of Parent and its Subsidiaries or the Borrower, as the case may be.

(ii) The Borrower shall comply with the terms of each such prepayment offer.
Each Lender shall have the right to accept such offer prior to the expiration of
the applicable Offer Period.

3.3. Interest Rates and Payment Dates. (a) Each Loan shall bear interest at
9.75% per annum.

(b) If an Event of Default shall have occurred and be continuing, each Loan (and
any overdue interest or any other overdue amount payable hereunder) shall bear
interest at 11.75% per annum.

(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (b) of this Section on any overdue
amounts shall be payable from time to time on demand.

3.4. Fees; Computation of Interest and Fees. (a) The Borrower agrees to pay to
Perry and the Administrative Agent the fees in the amounts and on the dates as
set forth in any fee agreements with Perry or the Administrative Agent and to
perform any other obligations contained therein.

 

14



--------------------------------------------------------------------------------

(b) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 365/366 day year.

3.5. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Loan Percentages of the relevant
Lenders.

(b) Each payment (including, subject to 3.2(a), each prepayment) by the Borrower
on account of principal of and interest on the Loans shall be made pro rata
according to the respective outstanding principal amounts of the Loans then held
by the Lenders.

(c) Any amounts prepaid on account of the Loans may not be reborrowed.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. In the case of
any extension of any payment of principal pursuant to the two preceding
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Closing Date, such Lender shall
pay to the Administrative Agent, on demand, such amount with interest thereon at
a rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of the Closing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to the Loans, on demand,
from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their

 

15



--------------------------------------------------------------------------------

respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.

3.6. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) and (ii) any branch profit taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (i) above. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (f) of this Section or (ii) that are
United States withholding taxes imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, except to the extent that
such Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the Borrower with respect to such Non-Excluded
Taxes pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the Administrative Agent or
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

 

16



--------------------------------------------------------------------------------

(d) If, in its sole discretion and without any obligation to disclose its tax
records, a Lender or the Administrative Agent determines that it has received a
refund from a Governmental Authority in respect of Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower pursuant to
Section 3.6(a) or with respect to which the Borrower has paid additional amounts
pursuant to Sections 3.6(a) or (b), it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.6 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided that, the Borrower, upon the
request of such Lender or the Administrative Agent, agrees to repay the amount
paid over to the Borrower (plus penalties, interest or other reasonable charges)
to such Lender or the Administrative Agent in the event such Lender or the
Administrative Agent is required to repay such refund to such Governmental
Authority.

(e) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit E and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

17



--------------------------------------------------------------------------------

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

3.7. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.6(a) with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to
Section 3.6(a).

3.8. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that requests reimbursement for amounts owing pursuant to Section 3.6(a)
or (b), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 3.7 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 3.6(a), (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (vii) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 3.6(a), as the case may be, and (viii) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

3.9. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.11(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

4.1. Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation, as applicable, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly authorized and licensed under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such authorization or license, (d) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (e) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals or filings which can be obtained or made by taking
of ministerial action to secure the grant or transfer thereof or the failure to
obtain or make would not have a Material Adverse Effect.

4.2. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except the filings referred to in Section 4.7 of the
Guarantee and Pledge Agreement. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party thereto. This Agreement constitutes, and
each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party thereto, enforceable against each such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

4.3. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation

 

19



--------------------------------------------------------------------------------

(other than the Liens created by the Security Documents). No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of its Subsidiaries
would reasonably be expected to have a Material Adverse Effect.

4.4. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that would
reasonably be expected to have a Material Adverse Effect.

4.5. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations (excluding, for the purpose of this sentence only,
the Crest Obligations) in any respect that would reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default (including any Default
or Event of Default relating to the Crest Obligations) has occurred and is
continuing.

4.6. Ownership of Property; Liens. Each Loan Party has good title to, or a valid
leasehold interest in, all its property, and none of such property is subject to
any Lien except as permitted by Section 6.4 of the Guarantee and Pledge
Agreement.

4.7. Intellectual Property. Except to the extent the same would not reasonably
be expected to have a Material Adverse Effect: each Group Member owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted; no material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim; and the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any material respect.

4.8. Taxes. Each of the Parent and the Borrower and each of their Subsidiaries
has filed or caused to be filed all federal, state and other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
that are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Parent, the Borrower or any of their Subsidiaries, as the case may
be); no tax Lien has been filed, and, to the knowledge of the Parent and the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge.

4.9. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of the Regulations of the Board. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

20



--------------------------------------------------------------------------------

4.10. ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA), and, on
and after the effectiveness of the Pension Act, no failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan whether or not waived, has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during the five-year period prior to
the date on which this representation is made and, on and after the
effectiveness of the Pension Act, no Plan is, or is expected to be, in “at risk”
status (within the meaning of Title IV of ERISA). The present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No Multiemployer Plan is in Reorganization, Insolvent
or, is or is reasonably expected to be, in endangered or critical status within
the meaning of Section 305 of ERISA.

4.11. Investment Company Act; Other Regulations. No Loan Party or any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended. No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.12. Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing prior to the Closing Date, (a) CLH does not have any
Subsidiaries other than those listed on Schedule 1 to this Agreement and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any other Group Member, except for the
long-term incentive plan as set forth in the prospectus for CQP dated March 7,
2007, or as created by the Loan Documents.

4.13. Use of Proceeds. The proceeds of the Loans shall be used for general
corporate purposes, including a loan to Parent on a general unsecured basis to
be used by Parent to repurchase a portion of its outstanding Capital Stock, for
general corporate purposes and to pay related fees and expenses incurred in
connection with the transactions contemplated herein.

4.14. Accuracy of Information, etc. The information in all financial statements
provided pursuant to Section 4.10 of the Guarantee and Pledge Agreement fairly
represent in all material respects the financial condition of the Parent and its
Subsidiaries as at such dates and the

 

21



--------------------------------------------------------------------------------

results of their operations for the fiscal periods ended on such dates all in
accordance with GAAP. The certifications set forth in each certificate delivered
by the Borrower on the date hereof are true and correct in all material
respects. There is no fact known to any Loan Party that would reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

4.15. Solvency; Indebtedness. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be Solvent. Except as disclosed on Schedule 2, none of any Loan
Party or Cheniere FLNG, L.P. has incurred any Indebtedness other than the Loans
and the Crest Obligations.

4.16. Security Documents. The Guarantee and Pledge Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Pledge Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Pledge Agreement, when financing
statements and other filings specified on Schedule 3 in appropriate form are
filed in the offices specified on Schedule 3, the Guarantee and Pledge Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations (as defined in the Guarantee and Pledge
Agreement), in each case prior and superior in right to any other Person (except
Liens permitted by Section 6.4 of the Guarantee and Pledge Agreement).

4.17. No Material Adverse Change. Since December 31, 2006, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.

4.18. Approvals. All governmental and third party approvals necessary in
connection with the financing thereof (including the Loans contemplated
hereunder) and the continuing operations of the Borrower and their respective
subsidiaries (including shareholder approvals, if any) have been obtained on
reasonably satisfactory terms and are in full force and effect, and all
applicable waiting periods have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated hereby.

4.19. Rating. As soon as reasonably practicable after the Closing Date, the
Borrower shall use best efforts to obtain, and thereafter to maintain, a credit
rating for the Loans from Moody’s or S&P.

SECTION 5. CONDITIONS PRECEDENT

5.1. Conditions Precedent. The agreement of each Lender to make the Loan
requested to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such Loan, of the following conditions
precedent:

 

22



--------------------------------------------------------------------------------

(a) Credit Agreement; Guarantee and Pledge Agreement. The Administrative Agent
shall have received (i) this Agreement, or, in the case of the Lenders, an
Addendum, executed and delivered by the Administrative Agent, the Borrower and
each Person that is a Lender as of the Closing Date, (ii) the Guarantee and
Pledge Agreement, executed and delivered by the Borrower and (iii) an
Acknowledgment and Consent in the form attached to the Guarantee and Pledge
Agreement, executed and delivered by the Borrower.

(b) Lien Searches. The Lenders shall have received the results of a recent lien
search in each of the jurisdictions of organization of the Loan Parties, and
such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.4 of the Guarantee and Pledge Agreement
or discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Lenders.

(c) Financial Statements. The Lenders shall have received the financial
statements described in Section 4.10 of the Guarantee and Pledge Agreement.

(d) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary in connection with the continuing operations of
the Group Members and the transactions contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the financing contemplated hereby.

(e) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or formation of each Loan Party that is a
corporation or limited liability company certified by the relevant authority of
the jurisdiction of organization of such Loan Party, (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization.

(f) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Andrews Kurth LLP, counsel to Parent and its Subsidiaries,
substantially in the form of Exhibit G, which shall cover such other matters
incident to the transactions contemplated by this Agreement as the Lenders may
reasonably require.

(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 6.4 of the Guarantee and Pledge Agreement),
shall be in proper form for filing, registration or recordation.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of each Loan Party.

 

23



--------------------------------------------------------------------------------

(i) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct on and as of such date as if made on and as of such date.

(j) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(k) Material Event. There shall have been no event, change, effect, development
or state of facts that, individually or in the aggregate, has had or would have
a Material Adverse Effect.

(l) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and the reasonable fees and expenses of legal counsel, on
or before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.

(m) Litigation. There shall be no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority pending or, to the knowledge of
any Group Member, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.

(n) Pledged Stock; Stock Powers. The Administrative Agent shall have received
the certificates representing the shares of Capital Stock pledged pursuant to
the Guarantee and Pledge Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

(o) Corporate Documents. The Borrower shall have delivered to the Administrative
Agent for the benefit of the Lenders: (a) copies, certified as true, correct and
complete by the Secretary or Assistant Secretary of the Borrower, of resolutions
regarding the transactions contemplated by this Agreement, duly adopted by the
Board of Directors (or equivalent body) of the Borrower and reasonably
satisfactory in form and substance to the Administrative Agent; (b) an
incumbency and signature certificate for the Borrower and each Guarantor
reasonably satisfactory in form and substance to the Administrative Agent; and
(c) copies (executed or certified, as may be appropriate) of all legal documents
or proceedings taken in connection with the execution and delivery of this
Agreement and the other Loan Documents to the extent the Administrative Agent
may reasonably request.

Notwithstanding anything to the contrary in this Section 5, with respect to the
conditions precedent referenced for the wiring of funds pursuant to Section 2.2
shall be deemed to be confirmation to the Administrative Agent from such Lender
that the referenced conditions precedent have been satisfied and the
Administrative Agent shall be entitled to rely on such confirmation and the
Administrative Agent shall not be responsible for determining the satisfaction
of any such conditions precedent.

 

24



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries that are Loan Parties to:

6.1. Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (or, in the case of clause (b), to the relevant Lender):

(a)(i) concurrently with the delivery of any financial statements pursuant to
Section 4.10 of the Guarantee and Pledge Agreement, a certificate of a
Responsible Officer stating that, to the best of each such Responsible Officer’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
this Agreement and the other Loan Documents to which it is a party to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate;

(b) promptly, such additional financial and other information as the
Administrative Agent on behalf of any Lender may from time to time reasonably
request.

6.2. [Reserved].

6.3. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence; provided that, subject to
meeting any applicable requirements in the Guarantee and Pledge Agreement, any
such entity may convert from its current status to a limited liability company,
limited partnership or corporation on appropriate notice to the Administrative
Agent and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by the Guarantee and Pledge Agreement and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

6.4. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which full, true and correct entries in a
manner reasonably satisfactory to the Administrative Agent and all Requirements
of Law shall be made of all dealings and transactions in relation to its
business and activities and (b) permit representatives of any Lender to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Loan Parties with officers and employees of the Loan
Parties and with their independent certified public accountants.

6.5. Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

 

25



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Loan Party (i) which would
reasonably be expected to cause a Material Adverse Effect or (ii) which relates
to any Loan Document;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof where the liability
expected to be imposed on the Borrower and its Subsidiaries as a result of such
event exceeds $5,000,000: (i) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan,
(ii) on and after the effectiveness of the Pension Act, a determination that any
Plan is, or is expected to be, in “at risk” status (within the meaning of Title
IV of ERISA) or (iii) the institution of proceedings or the taking of any other
action by the PBGC or the Borrower or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

(e) on and after the effectiveness of the Pension Act, copies of (i) any
documents described in Section 101(k) of ERISA that the Borrower or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan and
(ii) any notices described in Section 101(l) of ERISA that the Borrower or any
Commonly Controlled Entity may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any Commonly Controlled Entity has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, Borrower or the Commonly Controlled Entity(ies)
shall as soon as reasonably practicable following written request from the
Administrative Agent (which request shall not be made more frequently than once
per year) make a request for such documents or notices from such administrator
or sponsor and shall provide copies of such documents and notices as soon as
reasonably practicable after receipt thereof;

(f) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect; and

(g)(i) any distribution by Freeport LNG Development., L.P. to its partners on
the earlier of (A) the date which is five (5) days after any Group Members’
receipt of actual notice of its declaration or (B) the date which is five
(5) days after the date of its receipt by Cheniere FLNG, L.P., CFG or the
Borrower and (ii) any determination of the Board of Managers of the Borrower
referred to in clause (b) of the definition of Regular Distribution on the date
which is five (5) days after the date of such determination.

 

26



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.5 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

6.6. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
the borrower or any Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval, recording
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

6.7. Security Interests. Preserve, renew and take all actions necessary to keep
in full force and effect a legal, valid and enforceable fully perfected Lien on
and security interest in the Collateral and the proceeds thereof, as described
in the Guarantee and Pledge Agreement, in each case prior and superior in right
to any other Person (except, in the case of Collateral other than Pledged Stock,
Liens permitted by Section 6.4 of the Guarantee and Pledge Agreement).

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount is owing to
any Lender or Administrative Agent hereunder, the Borrower shall and shall cause
each of its Subsidiaries that are Loan Parties to comply with their respective
obligations under Section 6 of the Guarantee and Pledge Agreement. In the event
the Borrower or any of its Subsidiaries that are Loan Parties cease to be
Grantors under the Guarantee and Pledge Agreement, or if the Guarantee and
Pledge Agreement, for whatever reason, shall no longer be in full force or
effect (other than by reason of payment in full of the Obligations), the
provisions of such section shall be deemed to be incorporated herein by
reference as if set forth in full herein, and all references herein to such
section shall be deemed to be references to such section as so incorporated
herein.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

 

27



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.3(a) (with respect to the
Borrower ), Section 6.5(a) or (g)(ii) or (iii) or Section 7 of this Agreement or
(ii) the Borrower or any Grantor (as defined in the Guarantee and Pledge
Agreement) shall default in the observance or performance of any agreement
contained in Section 6 of the Guarantee and Pledge Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or

(e) The Borrower shall default in (i) making any payment of any principal of any
Indebtedness of the Borrower (including any Guarantee Obligation, but excluding
the Loans and the Crest Obligations) on the scheduled or original due date with
respect thereto; or (ii) making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than
(x) any disposition of assets giving rise to a repayment or prepayment
obligation on Indebtedness secured by such assets and (y) the issuance of
Capital Stock or Indebtedness giving rise to a repayment obligation with respect
to the proceeds of such issuance, provided in each case such payment is timely
made), the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable in respect of any such accelerated Indebtedness; or

(f) Parent, CLH, CQP or Sabine Pass LNG, L.P. shall default in the observance or
performance of any agreement or condition relating to any Indebtedness
(including any Guarantee Obligation, but excluding the Loans and the Crest
Obligations) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than
(x) any disposition of assets giving rise to a repayment or prepayment
obligation on Indebtedness secured by such assets and (y) the issuance of
Capital Stock or Indebtedness giving rise to a repayment obligation with respect
to the proceeds of such issuance, provided in each case such payment is timely
made), the effect of which default or other event or condition is to cause such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become due or payable
in respect of any such accelerated Indebtedness; provided, that a default,

 

28



--------------------------------------------------------------------------------

event or condition described in this clause (f) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in this clause (f) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or

(g)(i) the Borrower, Parent, CLH, CQP, CQP-GP or Sabine Pass LNG, L.P. shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower, Parent, CLH, CQP, CQP-GP or Sabine Pass LNG, L.P. shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Borrower, Parent, CLH, CQP, CQP-GP or Sabine Pass LNG,
L.P. any case, proceeding or other action of a nature referred to in clause (i)
above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of 60 days; or (iii) there shall be commenced against the Borrower,
Parent, CLH, CQP, CQP-GP or Sabine Pass LNG, L.P. any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower, Parent, CLH, CQP, CQP-GP or Sabine Pass LNG, L.P.
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) the Borrower, Parent, CLH, CQP, CQP-GP or Sabine Pass LNG,
L.P. shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(h) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), or, on
and after the effectiveness of the Pension Act, any failure by any Plan to
satisfy the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived,
shall exist with respect to any Plan or any Lien in favor of the PBGC or a Plan
shall arise on the assets of the Borrower or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) on and after the effectiveness
of the Pension Act, there is a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA), (vi) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or the Reorganization or the endangered or
critical status (within the meaning of Title IV of ERISA) of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, would, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

 

29



--------------------------------------------------------------------------------

(i) one or more judgments or decrees shall be entered against the Borrower or
any Group Member involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $20,000,000, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(j) any of the Security Documents shall cease, for any reason, to be in full
force and effect or to create a valid and perfected first priority security
interest in any Collateral purported to be covered thereby, or the Grantor or
Guarantor (as defined in the Guarantee and Pledge Agreement) shall so assert, or
any Lien created by any of the Security Documents shall cease to be enforceable
and of the same effect and priority purported to be created thereby; provided
that any Lien created by the Security Documents shall be subject to the priority
of the Crest Obligations; or

(k) the guarantee contained in Section 2 of the Guarantee and Pledge Agreement
shall cease, for any reason, to be in full force and effect or any Guarantor (as
defined in the Guarantee and Pledge Agreement) shall so assert; or

(l) the Administrative Agent shall have received a Crest Remedy Instruction and
the specified payment due in respect of the Crest Obligations shall not have
been made within the five (5) Business Day period specified in Section 7.6 of
the Guaranty and Pledge Agreement;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1. Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Administrative Agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.

 

30



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct),
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by any Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or (iii) liable for any special, exemplary, punitive or
consequential damages. No Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

31



--------------------------------------------------------------------------------

9.5. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither any Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by such Agent to any Lender.
Each Lender represents to each Agent that it has, independently and without
reliance upon such Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, no Agent shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

9.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective Loan
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the Loans
shall have been paid in full, ratably in accordance with such Loan Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent or other Person in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated

 

32



--------------------------------------------------------------------------------

hereby or thereby or any action taken or omitted by the Administrative Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s or other Person’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

9.8. The Agents in Their Individual Capacity. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.

9.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(e) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10. Cure of Crest Remedy Instruction. Upon receipt by the Administrative Agent
of a Crest Remedy Instruction, the Administrative Agent shall provide notice to
the Borrower and the Lenders within one (1) Business Day. The Lenders shall
notify the Administrative Agent within two (2) Business Days of receipt of such
notice from Administrative Agent as to their willingness or unwillingness to pay
to the Administrative Agent, in accordance with their respective Loan
Percentages, the amount due as specified in such Crest Remedy Instruction. If
Borrower has not given evidence to the Administrative Agent that the amount due
as specified in such Crest Remedy Instruction has been paid, and the
Administrative Agent notifies the Lenders that the full amount required will be
paid by the Lenders, then the Lenders will pay such amount to the Administrative
Agent for payment to Crest pursuant to Section 7.6 of the Guarantee and Pledge
Agreement. Any such payment shall be reimbursed to the Administrative Agent, on
demand, by the Borrower, and until paid shall bear interest at the rate
specified in Section 3.3(b).

 

33



--------------------------------------------------------------------------------

9.11. Conflicts. The terms of the Loan Documents may require the Administrative
Agent to act in multiple capacities and all Person waive any conflict of
interest, now contemplated or arising hereafter, in connection therewith and
agrees not to assert against Administrative Agent any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto and agree
that in the event that Administrative Agent receives conflicting instructions or
otherwise reasonably believes that a conflict exists that Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement until the conflict has been resolved to its satisfaction,
(which resolution may include the receipt of an opinion from a court of
competent jurisdiction).

9.12. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1. Amendments and Waivers. (a) None of this Agreement, any other Loan
Document, or any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) (x) forgive or reduce by any
amount the principal amount of any Loan, the interest rate applicable to any
Loan or any redemption premium to which any loan may be subject the principal
amount or extend the final scheduled date of maturity of any Loan, extend the
scheduled date of any amortization payment in respect of any Loan, reduce the
stated rate of any interest or fee payable hereunder or (y) release all or a
material portion of the Collateral (except as expressly contemplated in the
Guarantee and Pledge Agreement) or release either of the Guarantors from their
obligations under the Guarantee and Pledge Agreement, in each case without the
written consent of all Lenders; or (B) amend, modify or waive any provision of
Section 9 without the written consent of each Agent adversely affected thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, each Agent and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

34



--------------------------------------------------------------------------------

(b) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “all Lenders”, the consent of the Required Lenders is obtained,
but the consent of other necessary Lenders is not obtained (any such Lender
whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the Required Lenders and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b)(ii)
of Section 10.1, (ii) the replacement Lender shall grant its consent with
respect to the applicable proposed amendment, waiver or consent and (iii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by such Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Section 3.6 (assuming that the Loans of such Non-Consenting Lender
have been prepaid on such date rather than sold to the replacement Lender).

10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

The Borrower:   

Cheniere Subsidiary Holdings, LLC

2215-B Renaissance Drive, Suite 5

Las Vegas, Nevada 89119

Attention: Treasurer

Telecopy: (702) 966-4247

Telephone: (702) 740-4244

With a copy to:   

Cheniere Energy, Inc.

700 Milam Street, Suite 800

Houston, Texas 77002

Attention: Treasurer

Telecopy: 713-375-6000

Telephone: 713-375-5000

 

35



--------------------------------------------------------------------------------

and a copy to:   

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Attention: Geoffrey Walker

Telecopy: 713-220-4285

Telephone: 713-220-4757

The Administrative Agent:   

The Bank of New York

600 East Las Colinas Blvd., Suite 1300

Irving, Texas 75039

Attention: Bob Hingston/or Portfolio Manager

Telecopy: (972) 401-8557

Telephone: (972) 401-8553

E-mail: BHingston@bankofny.com

With a copy to:   

Jonathan Thalheimer, Esq.

McGuire Craddock & Strother, P.C.

500 North Akard Street, Suite 3550

Dallas, Texas 75201

Telecopy: (214) 954-6868

Telephone: (214) 954-6855

E-mail: jthalheimer@mcslaw.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

36



--------------------------------------------------------------------------------

10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each of the Administrative Agent and Perry for all its reasonable legal expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Administrative Agent shall deem appropriate, (b) to
pay or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender and Agent and their respective
officers, directors, employees, affiliates, agents and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than ten days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
address of the Borrower set forth in Section 10.2, or to such other address as
may be hereafter designated by the Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

37



--------------------------------------------------------------------------------

10.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

(D) in the case of an assignment to a related CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 10.1 and (2) directly affects such CLO.

 

38



--------------------------------------------------------------------------------

For the purposes of this Section 10.6, the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.6
and 9.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as the agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

39



--------------------------------------------------------------------------------

(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.6 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.6 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant. Any Participant that is a
Non-U.S. Lender shall not be entitled to the benefits of Section 3.6 unless such
Participant complies with Section 3.6(d).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

40



--------------------------------------------------------------------------------

10.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(h), or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

41



--------------------------------------------------------------------------------

10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE ADMINISTRATIVE AGENT
REPRESENTS THAT IT HAS ITS CHIEF EXECUTIVE OFFICE IN THE STATE OF NEW YORK.

10.12. Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of any Agent or any Lender has any fiduciary relationship with or duty
to the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agents and Lenders,
on one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

42



--------------------------------------------------------------------------------

10.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph 10.14(b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
then due and payable shall have been paid in full and the Commitments have been
terminated, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

10.15. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.16. Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CHENIERE SUBSIDIARY HOLDINGS, LLC

By:

 

/s/ Graham A. McArthur

Name:

  Graham A. McArthur

Title:

  Treasurer

 

THE BANK OF NEW YORK,

as Administrative Agent

By:

 

/s/ Eddie Wong

Name:

  Eddie Wong

Title:

  Vice President

 

PERRY PRINCIPALS INVESTMENTS LLC,

as Joint Lead Arranger and Joint Bookrunner and as a Lender

By:

 

/s/ David Russekoff

Name:

  David Russekoff

Title:

  Managing Partner



--------------------------------------------------------------------------------

Schedule 1

Existing Indebtedness

 

Name

  

Existing Indebtedness (other than

the Loans and the Crest Royalty Obligations)

Cheniere Subsidiary Holdings, LLC    None Cheniere Energy, Inc.    $325,000,000
2.25% convertible senior notes due August 1, 2012. Cheniere LNG Holdings, LLC   
None Cheniere FLNG-GP, LLC    None Cheniere FLNG, L.P.    $510,000 intercompany
payable due to Cheniere Energy, Inc.



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries of Cheniere LNG Holdings, LLC

 

1. Cheniere Subsidiary Holdings, LLC

 

2. Cheniere FLNG-GP, LLC

 

3. Cheniere FLNG, L.P.

 

4. Cheniere Energy Partners GP, LLC

 

5. Cheniere Energy Partners, L.P

 

6. Cheniere Energy Investments, LLC

 

7. Sabine Pass LNG-GP, Inc.

 

8. Sabine Pass LNG-LP, LLC

 

9. Sabine Pass LNG, L.P.



--------------------------------------------------------------------------------

Schedule 3

UCC Filing Offices

 

Grantor

  

Filing Office

Cheniere Subsidiary Holdings, LLC    Delaware Secretary of State Cheniere LNG
Holdings, LLC    Delaware Secretary of State Cheniere FLNG-GP, LLC    Delaware
Secretary of State



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LENDER ADDENDUM

Reference is made to the Credit Agreement, dated as of May 31, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cheniere Subsidiary Holdings, LLC (the “Borrower”), the several lenders
from time to time parties thereto (the “Lenders”), including Perry Principals
Investments LLC, and The Bank of New York, as administrative agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.16 of the Credit Agreement, the undersigned hereby
becomes a Lender thereunder having the Commitments set forth in Schedule 1
hereto, effective as of the Closing Date.

THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum to be
duly executed and delivered by their proper and duly authorized officers as of
this          day of             , 200    .

[Signature Page to Follow]



--------------------------------------------------------------------------------

Accepted and agreed:

 

CHENIERE SUBSIDIARY HOLDINGS, LLC

By:

 

 

Name:

 

Title:

 

Accepted and agreed:

 

THE BANK OF NEW YORK,

as Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS AND NOTICE ADDRESS

 

1. Notice Addresses

Perry Principals Investments LLC

767 Fifth Ave

New York, New York 10153

Attention: Michael Neus

Telephone: (212) 583-4000

Facsimile: (212) 583-4099

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: George Miller

Telephone: (212) 455-7065

Facsimile: (212) 455-2502

The Bank of New York

The Bank of New York-Asset Solutions

600 East Las Colinas Blvd Suite 1300

Irving, TX 75039

Attention: Bob Hingston

Facsimile: 972-401-8555

 

2. Commitments:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of May 31, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Cheniere Subsidiary Holdings, LLC, (the “Borrower”), the several lenders
from time to time parties to the Credit Agreement (the “Lenders”), including
Perry Principals Investments LLC, and The Bank of New York, as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to the facility contained in the Credit Agreement
as set forth on Schedule 1 hereto, in a principal amount as set forth on
Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto.

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to subsection 6.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant



--------------------------------------------------------------------------------

hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
subsection 3.6(e) of the Credit Agreement.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

6. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

7. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Assumption, relinquish its
rights and be released from its obligations under the Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

Name of Assignor:                                         
                        

Name of Assignee:                                         
                        

Effective Date of Assignment:                                                  

 

Principal Amount of Loan Assigned

  

Commitment Percentage Assigned3

$            

               %

 

 

   

 

 

[Name of Assignee]

     

[Name of Assignor]

By:

 

 

    By:  

 

Title:

      Title:  

--------------------------------------------------------------------------------

3. Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.



--------------------------------------------------------------------------------

Accepted:

 

THE BANK OF NEW YORK,

as Administrative Agent

By:

 

 

Title:

 

Accepted:

 

CHENIERE SUBSIDIARY HOLDINGS, LLC

By:

 

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 6.1 of the
Credit Agreement, dated as of May 31, 2007 as amended, supplemented or modified
from time to time (the “Credit Agreement”), Cheniere Subsidiary Holdings, LLC,
(the “Borrower”), the several lenders from time to time parties to the Credit
Agreement (the “Lenders”), including Perry Principals Investments LLC, and The
Bank of New York, as administrative agent (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings so defined.

1. I am the duly elected, qualified and acting [Chief Executive Officer] [Chief
Financial Officer] [President] [Treasurer] of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default [, except as
set forth below].

IN WITNESS WHEREOF, I execute this Certificate this          day of
            , 2007.

 

CHENIERE SUBSIDIARY HOLDINGS, LLC

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of May 31, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Cheniere Subsidiary Holdings, LLC (the “Borrower”), the several lenders
from time to time parties to the Credit Agreement (the “Lenders”), including
Perry Principals Investments LLC, and The Bank of New York, as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Credit Agreement.                                           (the “Non-U.S.
Lender”) is providing this certificate pursuant to subsection 3.6(e) of the
Credit Agreement. The Non-U.S. Lender hereby represents and warrants to the
Borrower and the Administrative Agent that:

 

  I. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

 

  II. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”). In this regard,
the Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

(d) The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and

(e) The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER]

By:  

 

Name:

 

Title:

 

Date:                     



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CLOSING CERTIFICATE

Pursuant to Section 5.1(e) of the Credit Agreement dated as of May 31, 2007 (the
“Credit Agreement”; terms defined therein being used herein as therein defined),
among Cheniere Subsidiary Holdings, LLC, (the “Borrower”), the several lenders
from time to time parties to the Credit Agreement (the “Lenders”), including
Perry Principals Investments LLC, and The Bank of New York, as administrative
agent (in such capacity, the “Administrative Agent”), the undersigned [INSERT
TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the “Company”) hereby certifies
as follows:

1. The representations and warranties of the Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

2.                      is the duly elected and qualified Corporate Secretary of
the Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

3. No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans to be made on the date hereof.
[Borrower only]

4. The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date except as set forth on Schedule I hereto.
[Borrower only]

The undersigned Corporate Secretary of the Company certifies as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

2. The Company is a [corporation] [limited liability company] duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization.

3. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the [Board of Directors] [Managing Member] [Sole Member] of the
Company on                     ; such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.



--------------------------------------------------------------------------------

4. Attached hereto as Annex 2 is a true and complete copy of the [By-Laws]
[Limited Liability Company Agreement] of the Company as in effect on the date
hereof.

5. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
[Incorporation] [Formation] of the Company as in effect on the date hereof, and
such certificate has not been amended, repealed, modified or restated.

6. The following persons are now duly elected and qualified officers of the
Company holding the offices indicated next to their respective names below, and
such officers have held such offices with the Company at all times since the
date indicated next to their respective titles to and including the date hereof,
and the signatures appearing opposite their respective names below are the true
and genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver on behalf of the Company each of the Loan
Documents to which it is a party and any certificate or other document to be
delivered by the Company pursuant to the Loan Documents to which it is a party:

 

Name

 

Office

 

Date

 

Signature

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

 

  

 

Name:

     Name:  

Title:

     Title:  

Date: May 31, 2007

    



--------------------------------------------------------------------------------

ANNEX 1

[Resolutions]



--------------------------------------------------------------------------------

ANNEX 2

[By-Laws] [Limited Liability Company Agreement]



--------------------------------------------------------------------------------

ANNEX 3

[Certificate of Incorporation] [Certificate of Formation]